Citation Nr: 0429341	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  00-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an inguinal hernia.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant apparently had active duty for training from 
March to April 1976.  The exact dates have not been verified. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2000 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  

A hearing was scheduled to take place at the Board in 
Washington DC in October 2004; however, the appellant did not 
appear for that hearing and did not request that it be 
rescheduled.  Accordingly, his hearing request is deemed to 
have been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  
This law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board finds that VA has not yet met its duties under the 
VCAA.  After reviewing the claims file, the Board concludes 
that additional relevant evidence may exist which has not 
been obtained.  In his claim form of January 2000, the 
appellant reported that he had service from March to April 
1976 in the Texas Army National Guard with training occurring 
at Fort Knox, Kentucky.  The RO was able to obtain some 
service medical records from the National Personnel Records 
Center; however, the records do not appear to be complete as 
there is no entrance or separation examination reports.  The 
RO attempted to obtain additional records by contacting the 
Kentucky Army National Guard.  Significantly, however, as 
noted above, the appellant's claim form reflects that his 
service was with the Texas Army National Guard.  No attempt 
has been made to contact that organization.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should make another attempt to 
secure the appellant's service medical 
records by contacting the Texas Army 
National Guard and requesting such 
records.  The RO should also request 
verification of the specific dates of the 
appellant's service.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


